Citation Nr: 1627941	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  09-19 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder with nicotine and alcohol dependency in remission (PTSD) for the period prior to September 13, 2014.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to December 1969.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran was scheduled for a hearing before the Board at the Central Office in Washington, D.C., in September 2011; however, the Veterans Appeals Control and Locator System (VACOLS) shows that he failed to appear for that proceeding, and he has not requested that it be rescheduled.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.702(d) (2015).

In addition, the Veteran expressed disagreement with the denial of entitlement to TDIU in the March 2008 rating decision; the May 2009 statement of the case (SOC) from which the Veteran perfected his appeal did not specifically address this issue.  Thereafter, the RO readjudicated the PTSD and TDIU claims in March 2010 and August 2010 supplemental SOCs and certified both issues to the Board.  Thus, both claims are on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In a March 2015 rating decision, the RO increased the evaluation for PTSD to 100 percent, effective from September 13, 2014.  Because the Veteran is now in receipt of the maximum 100 percent evaluation for that disability from that effective date, that portion of the rating period is no longer on appeal.  Nevertheless, because the 50 percent evaluation for the earlier portion of the appeal period does not represent the highest possible benefit, the issue remains in appellate status as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board most recently remanded the case for further development in December 2015.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal, with the exception of a January 2014 written appellate brief.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding VA treatment records, as detailed in the directives below.

In addition, the Veteran was provided a VA examination in November 2011 in response to the Board's remand at that time.  The examiner identified psychiatric symptomatology, as well as notations in the VA treatment records of a concern for a medical process which may have been causing a decrease in functioning related to concentration, memory, and executive functioning.  Although the examination was responsive to the Board's prior remand instructions, some medical questions remain, as detailed in the directives below.  

Regarding the TDIU claim, as the AOJ's decision on the increased evaluation claim could affect the outcome of the TDIU claim, the claims are inextricably intertwined, and a remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding, relevant VA treatment records.  The request for VA treatment records should include a search for any records dated from March 2010 to May 2011.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the November 2011 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the severity and manifestations of the service-connected PTSD prior to September 13, 2014.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is asked to clarify whether the clinical findings from the November 2011 examination report of memory problems and auditory hallucinations are associated with the service-connected psychiatric disability (including as a residual of the Veteran's prior alcohol use and/or medications for his psychiatric disability), as opposed to a non-service connected cause (including medications for a non-service connected disorder) - or whether it is not possible to make this distinction.

In providing this clarifying opinion, the examiner is asked to consider the past VA treatment records in connection with the examination findings.  See, e.g., VA treatment records from March 2010 (Veteran reporting recent recurrence of visual hallucinations, as well as memory issues in the last few years; addendum containing psychiatrist's recommendation to return to neurology for full evaluation given significant memory decline and worsening of visual hallucinations that are not consistent with his psychiatric diagnosis); March 2012 (geriatric psychiatry note showing Axis I diagnosis including rule out (r/o) cognitive disorder not otherwise specified (NOS) and Axis III diagnosis including dementia NOS; and December 2013 (note with assessment of trigeminal neuralgia showing Veteran avoiding percocet/narcotics given psychiatry visit 3/12/10 indicating hallucinations and memory issues). 

In addition, to the extent possible, the examiner should distinguish between the symptoms associated with the service-connected PTSD and any symptoms associated with a nonservice-connected disorder.  If the examiner cannot separate the symptoms, he or she should so state in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

